Citation Nr: 9920734	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for left knee 
disability, to include entitlement to presumptive service 
connection for left knee osteoarthritis as secondary to 
confinement as a prisoner of war (POW).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1954 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for left knee condition.  As 
detailed below, the Board has rephrased the issue on the 
title page to reflect the appellant's recently amended claim.


REMAND

The appellant contends that his left knee disability, 
manifested by degenerative joint disease which is traumatic 
in nature, stems from injuries incurred during active 
service.  He has also recently alleged that he was held as a 
POW during the Korean Conflict.  The Board notes that VA 
regulations provide that if a veteran is a former POW and was 
interned or detained for not less than 30 days, then post- 
traumatic osteoarthritis may be presumptively service 
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active service, even 
though there is no record of these diseases during active 
service, provided the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied.  38 C.F.R. § 3.309(c) 
(1998).  See also Greyzck v. West, 12 Vet. App. 288 (1999) (a 
well grounded claim for presumptive service connection for 
disease or disability as secondary to confinement as a POW is 
presented where claimant establishes that he/she (1) was a 
POW for at least 30 days and (2) has a diagnosis of a 
presumptive disease which is 10% disabling).  The RO must 
develop and adjudicate the appellant's claim of entitlement 
to POW status prior to any further adjudication of this 
claim.  To this point, it does not appear that the service 
department has either confirmed or failed to confirm the 
appellant's POW status.  

Additionally, during his appearance before the undersigned in 
February 1999, the appellant referenced additional medical 
records which may be pertinent to the adjudication of his 
claim.  Specifically, he alleged treatment for his left knee 
by while employed with the General Services Administration 
located on Illinois Street in Indianapolis, Indiana in 
approximately the late 1950's to the early 1960's.  He also 
alleged treatment during his later employment with the U.S. 
Post Office.  Finally, he indicated that he received 
treatment at the Cleveland VAMC in the 1980's.  These 
records, if available, should be associated with the claims 
folder.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and 
request clarification as to the approximate dates 
and locations of his treatment while employed with 
the General Services Administration and the U.S. 
Post Office.  The RO should also request that the 
appellant provide the names, addresses and 
approximate treatment dates for any other post- 
service providers of treatment whose records are 
not of file.  The RO should then request medical 
records from the named providers.  All records 
received in response to the request should be 
associated with the claims folder, and all 
attempts to obtain records which are ultimately 
not obtained should be documented.

2.  The RO should request records of the 
appellant's treatment at the Cleveland, Ohio VAMC 
in the 1980's.  The request for these records, and 
all replies, should be clearly documented by the 
RO. 

3.  The RO should obtain the appellant's VA 
medical records from the Nashville, Tennessee VAMC 
since October 1996.

4.  The RO should again attempt to secure 
certification of the appellant's POW status 
pursuant to the provisions of VA's  Adjudication 
manual, M21-1. 

5.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of reopening the claim for service connection for 
left knee disability to include entitlement to 
presumptive service connection for left knee 
osteoarthritis as secondary to confinement as a 
prisoner of war (POW).  If further attempt at 
certification fails to confirm the appellant's POW 
status, the RO should also decide the issue of his 
recognition as a POW. Consideration should be 
given to any additional evidence obtained by the 
RO pursuant to this remand.  If any benefit sought 
on appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










